Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S RESPONSE
In response to the application filed 1/22/2020, the application has been examined.  The examiner has considered the presentation of claims in view of the disclosure and the present state of the prior art.  And it is the examiner's position that the claims are unpatentable for the reasons set forth in this Office action:
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to because the rectangular boxes shown in the drawings should be provided with descriptive text labels  See MPEP 608.02, 608.02(b) and 37 CFR 1.84(o).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.

Claims 1-6, 15 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10296213 in view of Dellock (US 2018/0338118).
Regarding claim 1, The 213 patent claims an assembly for a motor vehicle 
a human-machine interface (keypad in claim 1 lines 1 and 2); and 
a heater configured to thermally condition (keypad is heatable in claim 1 line 1) the human-machine interface, the heater including a conductive polymer (heating element includes conductive polymer in claim 1 line 3).
Claim 1 of the ‘213 patent does not expressly state that the keypad is adjacent an exterior of the motor vehicle nor that the thermally conditioning is selective. 
Dellock discloses an analogous art assembly for motor vehicle (vehicle apparatus in title, abstract para 0001), with interface on exterior of vehicle (sensors around the vehicle detecting proximity surrounding weather including touch button and camera 110 in fig 1, para 0002, 0033; proximity/touch provides user input to open/unlock a trunk in para 0002, 0062-0063).  The assembly includes a control system to detect ice/snow and selectively apply heat to melt the ice/snow in figs 4-6, para 0017-0019, 0026, 0041-0043, 0055-0057, 0067-0069). 
Regarding claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in claim 1 of the ‘213 patent an interface adjacent an exterior of the motor vehicle and the thermally conditioning is selective in view of Dellock to melt ice/snow or on an outside interface.  
Claims 2-3 would have been obvious in view of carbon filler in claim 6 of the ‘213 patent.
Claims 4-5 would have been obvious in view of capacitive sensor in claim 4 of the ‘213 patent.

Claim 15 would have been obvious in view controller activating/deactivating heater to remove snow/ice in Dellock (fig 6) and suggested by the controller in claim 17 of the ‘213 patent.
Claim 19 is a method of operation corresponding to the operation of instant claim 15.  The ‘213 patent includes methods in claims 10-19 and Dellock includes methods (abstract).  Therefore, claim 19 would have been obvious for the same reasons applied to claim 15. 

Claims 7-14 , 16-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10296213 in view of Dellock (US 2018/0338118) as applied above and further in view of Petrenko (US 2003/0155467), Lamborghini (US 2006/0177212), Liubakka (US 2017/050616), Haag (US 2013/0248345) and/or Sarioglu (US 2010/0296303).
Dependent claims 7-14 , 16-18 and 20 would have been obvious in view of claims 1-19 of the ‘213 patent and further in view of Petrenko, Lamborghini, Liubakka and/or Sarioglu for the reasons applied in the prior art rejections.

Claims 2-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10296213 in view of Dellock (US 20180338118) as applied above and further in view of Petrenko (US 2003/0155467) and .
Any limitations of claims 2-3 missing from the ‘213 patent would have been obvious in view of Dellock, Petrenko and/or Richmond for the reasons applied in the prior art rejections.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1,4,15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dellock (US 201/80338118) in view of Petrenko (US 2003/0155467).
Regarding claim 1, Dellock discloses assembly for a motor vehicle (vehicle apparatus in title, abstract para 0001), comprising: 
a human-machine interface adjacent an exterior of the motor vehicle (sensors 
a heater (indium-tin-oxide (ITO) defroster/deicer coating, title, abstract) configured to selectively thermally condition the-machine interface (control system detects ice/snow and selectively applies heat to melt the ice/snow in figs 4-6, para 0017-0019, 0026, 0041-0043, 0055-0057, 0067-0069).
Dellock discloses an ITO heating element and does not expressly disclose the heater including a conductive polymer.
Petrenko discloses an analogous art de-icer (title, abstract) with heating element that may be ITO (para 0034, 0153. 0281, 0288) and may be a conductive polymer (para 0281, 0288).  A control system detects ice and controls heating with limited time and temperature threshold to limit unneeded heat energy dissipation into the environment (abstract, fig 6, para 0089-0090, 0111, 0120-129).  Although an aircraft wing is shown in fig 6, the invention applies to vehicles such as automobiles, cars and windshields in para 0002, 0008, 0105, 0136, 0277, 0284).
Regarding claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the Dellock, substitution of a conductive polymer for the ITO in view of Petrenko disclosing ITO and conductive polymer as alternative heating elements for the same purpose of de-icing.
Regarding claim 4,  Dellock discloses wherein the human-machine interface includes at least one button (the touch sensor operates to release a vehicle trunk latch in 
Regarding claim 15, Dellock discloses a controller (control system 120/400)  configured to selectively issue commands activating and deactivating the heater (control system activating/deactivating (run heating current / prevent running current) in abstract, figs 2, 4-6, para 0017-0019, 0026, 0041-0043, 0055-0057 and 0067-0069). 
Regarding claim 16, Dellock discloses heating based on temperature (par 0075), but does not expressly disclose a temperature sensor.
Regarding claim 16, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above a sensor configured to generate a signal indicative of a temperature of the human-machine interface; and wherein the controller is configured to selectively issue commands to the heater based on the signal in view of Dellock disclosing heating control based on temperature (par 0016) and in view of Petrenko disclosing temperature sensor 76 providing a feedback signal to controller 78 for to control the manner in which power is applied to the heating element 75 to remove ice (fig 6, para 0121, claim 38).  The temperature feedback is part of the control to limit unneeded heat energy dissipation into the environment (abstract, para 0120-0122).
Regarding claim 18, Dellock discloses wherein: 
the controller is configured to issue a command activating the heater when the signal indicates that ice or snow is present adjacent the human-machine interface (apply heating current when ice/snow is detected in steps 516-526, 614-626 of fig 5,6, para 0043, 0051, 0065-0070, 0074-0075), 

Dellock discloses heating based on temperature (para 0075), but does not expressly disclose deactivation at a threshold temperature.
Regarding claim 18, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above the controller is configured to issue a command deactivating the heater when the signal indicates that the temperature of the human-machine interface meets or exceeds a threshold temperature in view of Petrenko disclosing temperature feedback to conserve energy (para 00129).  Petrenko also disclose time (duration) limits to conserve energy (abstract).  
Claim 19 is a method of operation corresponding to the operation of instant claim 15.  Dellock includes methods (abstract) and Petrenko includes methods (title, abstract).   Therefore, claim 19 would have been obvious for the same reasons applied to claim 15. 
Claim 20 is a method of operation corresponding to the operation of instant claim 18.  Dellock includes methods (abstract) and Petrenko includes methods (title, abstract).   Therefore, claim 20 would have been obvious for the same reasons applied to claim 18. 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Dellock (US 201/80338118) in view of Petrenko (US 2003/0155467) as applied above and further in view of Richmond (US 2018/0263802).

Richmond discloses an analogous art sensor assembly with defroster / deicer (title, abstract, par 0017) in vehicles (par 0001) with heating by conductive polymer including polymer materials filled with conductive particles such as graphene, carbon nanotubes metallic fibers and metal plated fiber particles to provide electrical conductivity (par 0018, 0026) to heat the sensor to remove/melt snow, ice, frost or condensation (par 0017, 0020).  A controller and temperature sensor are included in par 0021 and the heating element is provided on the window in front of the camera/sensor (para 0026-0028, figs 2-3).
Regarding claim 2, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above , wherein the conductive polymer is a polymer material filled with electrically conductive fillers in view of Richmond disclosing polymer material filled with electrically conductive fillers for the same purpose of de-icing for a vehicle.
Regarding claim 3, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the electrically conductive fillers include one of glass, carbon nanostructures, and graphene in view of Richmond disclosing polymer fillers of carbon nanotubes and graphene for the same purpose of de-icing for a vehicle.  Glass filler is not expressly disclosed in Richmond but would have been obvious in view of Petrenko disclosing doped glass as an acceptable semiconductor material or coating for heating .  

Claims 5-8 and 10, 12-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dellock (US 201/80338118) in view of Petrenko (US 2003/0155467) as applied above and further in view of Lamborghini (US 2006/0177212).
Regarding claim 5, Dellock discloses capacitive touch switch (para 0041-0043, 0047) and ITO may be applied to components other than the camera (para 0042),  but does not expressly disclose the interface includes a capacitive touchscreen including a plurality of buttons.
Lamborghini discloses an analogous art vehicle touch sensor system as a user interface with plural sensors for keyless entry to unlock vehicle doors upon entry of a predefined code (title, abstract, fig 3, 5, para 0038, 0034-0036, 0051).  The touch sensor is a capacitive touchscreen keyboard (figs 5, 13, para 0035, 0038, 0047).   The touch sensors system is on the outside, such as the B-pillar of the vehicle (fig 1, para 0034), exposed environmental conditions such as ice and extreme temperature (par 0006).
Regarding claim 5, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above the interface includes a capacitive touchscreen including a plurality of buttons in view of Lamborghini disclosing a capacitive touchscreen including a plurality of buttons to enter a keyless entry code to unlock doors.  Dellock discloses a single button to unlock a door (trunk) and plural buttons of Lamborghini allows code entry that is more secure.  Lamborghini also refers to the interface being exposed to ice and the 
Regarding claim 6, Dellock discloses wherein the human-machine interface includes a camera (camera in title, abstract, fig 3, para 0001, etc.) 
Regarding claim 7, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the conductive polymer extends along a path substantially circumscribing the buttons and the camera in view of Dellock disclosing the coating taking a particular shape to cover a large portion of the lens (par 0018).  Such a shape would obvious cover the camera and buttons to remove ice/snow for ice/snow free operation.
Regarding claim 8, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above a printed circuit board arranged inward of a cover defining a portion of an exterior surface of the motor vehicle in view of Lamborghini disclosing a PCB inward of a sensor cover to support sensors on the PCB (par 0038-0047); and wherein the camera is mounted to the printed circuit board in view of Dellock disclosing such sensor including a camera inward of cover 304 (fig 3, para 0033)
Regarding claim 10, Dellock discloses a lens covering the camera (lens 304 covering camera 302 in fig 3, para 0037-0041).
Regarding claim 12, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above wherein the cover is a portion of an applique covering a pillar 
Regarding claim 13, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above wherein the pillar is the B-pillar of the motor vehicle in view of Lamborghini disclosing vehicle b-pillar applique as an obvious location for the interface (para 0034, 0040).
Regarding claim 17, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the sensor is mounted adjacent a flexible circuit of a capacitive touchscreen in view of Lamborghini disclosing flex circuitry for touch sensor (para 0047) with ice and extreme temperature considerations (par 0006).  It would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above locating the temperature sensing of Dellock and Petrenko adjacent the touch sensor in order to provide feedback associated with the area that needs ice removal.    

Claim  9 is rejected under 35 U.S.C. 103 as being unpatentable over Dellock (US 201/80338118) in view of Petrenko (US 2003/0155467) and Lamborghini (US 2006/0177212) as applied above and further in view of Liubakka (US 2017/050616).
Regarding claim 9, Dellock disclosing a filter between the camera and the cover but does not expressly disclose the printed circuit board indirectly contacts a body of the 
Liubakka discloses an analogous art vehicle keyless entry system (title, abstract) with intermediate member 718 acting as a buffer or spacer acting as isolation between PCB 722 and the vehicle body (fig 8, para 0039-0041). The intermediate member 718 may be a foam pad and the PCB include LEDs and the spacer include opening to allow light to pass through and providing signal/indication to the user (par 0041). User interface 716 is implemented as a flexible membrane or substrate 728 between capping 722 and the spacer 718 providing heat or capacitive input (par 0040).    
Regarding claim 9, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the printed circuit board indirectly contacts a body of the motor vehicle via an insulating element in view of Liubakka disclosing a foam pad intermediate member to provide space/buffer between PCB and vehicle body and allow light to pass through for signal/indication to the user.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dellock (US 201/80338118) in view of Petrenko (US 2003/0155467) and Lamborghini (US 2006/0177212) as applied above and further in view of Haag (US 2013/0248345).
The combination applied above lacks molded components.
Haag discloses an analogous art user interface that may be applied as a B-pillar switches for keyless entry applique (para 0028) with injection molding of parts form a desired shape (abstract).
.

Claim  14 is rejected under 35 U.S.C. 103 as being unpatentable over Dellock (US 201/80338118) in view of Petrenko (US 2003/0155467) and Lamborghini (US 2006/0177212) as applied above and further in view of Sarioglu (US 2010/0296303).
Regarding claim 14, Dellock discloses wireless communication with including Bluetooth, short range NFC, ZigBee, GPS, WLAN modules, with one or more respective antennas cellular, etc. (para 0030-0031).  The term “respective” antennas are a clear indication that each module includes at least one different antenna.  Therefore, Dellock discloses the first antenna is different than the second antenna, but Dellock does not disclose the antennas on a PCB of the interface.
Sarioglu discloses an analogous art keyless entry keypad with circuit board 60 including antenna traces 62 (fig 4, para 0033).  The keypad is activated in response to a presence sensor 50 identifying a RFID fob via the antennas to provide secure access (para 0025, 0027-0033). 
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stoll (US 5437080),  Boddie (US 2008/0202912), Dassanayake (US 2014/0015637) and Van Wiemeersch (US 2014/0210592) and disclose vehicle keyless entry systems.  Sekigushi (US 4628187), Jones (US 2002/0011477), Kyrtsos (US 6521868), Foote (US 2009/0040306), Byers (US 2010/0038352) and Brown (US 2020/0150915) discloses vehicle de-icing/heating assemblies.
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C HOLLOWAY III whose telephone number is (571) 272-3058.  The examiner can normally be reached on M-F from 7:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached on (571) 272-3059.  
The fax phone number for the organization where this application or proceeding is 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

3/26/2022							 /EDWIN C HOLLOWAY III/
(571) 272-3058		   Primary Examiner, Art Unit 2683